         Case 2:19-cv-00350-SRB Document 19 Filed 06/08/20 Page 1 of 2



 1                                      NOT FOR PUBLICATION
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Bradley Hugh Tocker,                                 No. CV-19-00350-PHX-SRB
10                     Petitioner,                          ORDER
11     v.
12     David Shinn, et al.,
13
                       Respondents.
14
15
              Petitioner Bradley Tocker filed his Petition for Writ of Habeas Corpus pursuant to
16
     28 U.S.C. § 2254 on January 10, 2019 raising six grounds for relief: 1) trial counsel was
17
     constitutionally ineffective for failure to challenge the admissibility of the luminol test results
18
     for the presence of blood (Doc. 1 at 6); 2) trial counsel was constitutionally ineffective for
19
     not challenging the admissibility of the State’s luminol expert’s testimony about the luminol
20
     test results (Id. at 7); 3) trial counsel was constitutionally ineffective for not challenging the
21
     admissibility of the State’s luminol expert’s testimony by putting on controverting expert
22
     witness testimony (Id. at 8); 4) trial counsel was constitutionally ineffective for failing to
23
     challenge the State’s computer expert’s testimony about evidence of internet searches
24
     introduced as proof of premeditation (Id. at 9); 5) that the trial court’s denial of his motion
25
     to sever his gun charge violated his due process rights, that his trial counsel was ineffective
26
     for failing to “get [the gun charge] out of the trial”, and that his PCR attorney was ineffective
27
     for refusing to raise a claim of ineffective assistance of trial counsel for trial counsel’s failure
28
     to successfully sever the gun charge (Doc. 1 at 10. Doc. 17 at 19-26); and 6) trial counsel
        Case 2:19-cv-00350-SRB Document 19 Filed 06/08/20 Page 2 of 2



 1 would not permit Petitioner to testify (Id. at 11) and Petitioner alleges that trial counsel told
 2 him he would “get no plea deal if [he] gave the location of the body.” (Id.) Respondents
 3 filed their Response to Petitioner’s Petition for Writ of Habeas Corpus on August 12, 2019.
 4 Petitioner filed his reply October 7, 2019. On May 14, 2020, the Magistrate Judge issued her
 5 Report and Recommendation recommending that the petition be denied and dismissed with
 6 prejudice.
 7           In her Report and Recommendation the Magistrate Judge advised the parties that
 8 they had fourteen days from the date of service of a copy of the Report and Recommendation
 9 within which to file specific written objections with the Court. The time to file such
10 objections has expired and no objections to the Report and Recommendation have been filed.
11           The Court finds itself in agreement with the Report and Recommendation of the
12    Magistrate Judge.
13           IT IS ORDERED adopting the Report and Recommendation of the Magistrate
14    Judge as the Order of this Court.
15           IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
16    dismissing it with prejudice.
17           IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
18    to proceed in forma pauperis on appeal because dismissal of Grounds Four and Six is
19    justified by a plain procedural bar and reasonable jurists would not find the procedural
20    ruling debatable and as to Grounds Two, Three and Five Petitioner has not made a
21    substantial showing of the denial of a constitutional right.
22           IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
23                         Dated this 8th day of June, 2020.
24
25
26
27
28


                                                  -2-
